Per Curiam.  The Arkansas AFL-CIO has filed a motion for permission to file an amicus curiae brief in the above styled case. Rule 19 of the Rules of the Arkansas Supreme Court and Court of Appeals provides that a motion to file an amicus curiae brief should state the reasons why such a brief is thought to be necessary. Because the AFL-CIO motion filed in the instant case does not conform to the above stated requirement of Rule 19, the motion is denied. Mayfield, J., concurs. Jennings, J., dissents.